DETAILED ACTION
Response to Amendment
Applicant's amendment filed March 11th, 2022 has been entered. Claims 1-11 have been amended. Claims 14-20 have been added.
The Section 112, 2nd paragraph rejections have been withdrawn due to Applicant’s amendments.
The Section 103 rejections have been withdrawn due to Applicant’s arguments being partially persuasive. However, upon further consideration, a new ground(s) of rejection has been made.

Response to Arguments
Applicant's arguments filed March 11th, 2022 have been entered and are considered partially persuasive.

Applicant argues that Lewis alone does not motivate the modification of Legrand to include both the electrically heatable zone as claimed and the spaced busbars in the portion of the exterior glass sheet not covered by the thin interior glass sheet. The Examiner agrees.
However, the Examiner believes that this is not because of the age of the reference or the existence of alternative embodiments throughout the art.
In response to Applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive, absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Furthermore, Applicant argues that placing the busbars where they are located prevents delamination, an additional consideration using the interior and exterior glass sheets as claimed. The Examiner disagrees.
The tendency for delamination due to differences in the coefficient of expansion between a busbar and laminated glass panes was already known in the art and even disclosed by Lewis (col. 2, lines 7-10 & 24-40; col. 3, lines 1-5). This teaching while becoming less relevant in subsequent years due to thinning of the busbars, would still be relevant and valid, especially upon forming laminates thin enough such that busbars would be more substantial in their effect.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 20 merely repeats the subject matter of lines 13-14 of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramling et al. (EP 418123 A1) (hereinafter “Kramling”) in view of Straube et al. (DE 102013007381 A1) (hereinafter “Straube”) and optionally Lewis (U.S. Patent No. 3,529,074) (hereinafter “Lewis”) OR Katakura (U.S. Pub. No. 2016/0240935 A1) (hereinafter “Katakura”), as evidenced by Boyce et al. (U.S. Pub. No. 2014/0238967 A1) (hereinafter “Boyce”), wherein claims 4, 11, 14, and 18 are further in view of Friederich (DE 102015014330 A1) (hereinafter “Friederich”).
Regarding claims 1, 3, 6, 12, 14, and 19-20, Kramling teaches a side/door window of an automobile [0004] comprising a first exterior glass pane (All Figs. [1]) of tempered, curved glass connected via a thermoplastic interlayer to a thinner second lightly tempered glass pane (All Figs. [2]) and heat-pressed to fit curvature with the [0004-0005, 0010-0011], wherein a lower portion of the first exterior glass pane projects below and in a non-covered manner such that a device for vertical sliding attaches to the lower portion [0010], wherein a transparent electrically conductive layer is placed on a first glass layer such that it is heatable [0016-0017].
Further regarding claims 1 and 14, no busbars are taught.
Straube teaches a transparent electrically heatable coating for a side/door window panel, improved over a continuous transparent heatable coating of the prior art [0002-0009], wherein the spaced apart busbars (+)/(-) are placed in the lower bottom edge of the pane such that they would be hidden [0008-0009], wherein the busbars are arranged such that they are sandwiched between a first and second glass elements or printed on one of the two elements [0020].
It would have been obvious to one of ordinary skill in the art at the time of invention that wherein providing spaced busbars for electrical connection to the patterned heatable transparent conductive coating in the non-covered lower edge portion of the larger, thicker glass pane is one of only a few available obvious choices provided in the prior art.
In the event that the placement in the non-covered portion is not sufficiently taught/motivated:
Lewis teaches providing busbars for electrical connection to a laminated vehicle glazing comprising a transparent heatable conductive coating, such that the busbars are located outside of the glazing and in an embodiment on a surface of one of the panels (Fig. 5).
	OR
Katakura teaches a laminated vehicular window having first and second curved laminated glass panes (All Figs. [3a/3b]), wherein the outer/exterior pane comprises a non-covered/exposed portion, wherein one or more conductive substrates/bodies that provide electrical connection to the heatable system [0034, 0047] are disposed on the exposed portion of the exterior pane (Fig. 6A [30]) [0043-0044], wherein a connecting wire electrically connected to the deicing/defogging system is soldered/bonded to a conductive body , which prevents the wire from falling off due to external forces [0033-0035, 0047-0048, 0051], wherein Boyce evidences that busbars for providing electrical connection to heatable systems of sliding side/door windows are soldered to connecting electrical supply wires [Boyce, 0041].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the busbars on the uncovered portion of the first exterior glass sheet. One of ordinary skill in the art would have been motivated to prevent delamination due to interlayer expansion in the busbar region(s) (col. 2, lines 7-10 & 24-40; col. 3, lines 1-5) OR to provide a easily manufacturable stable electrical connection to an electrical supply wire, able to be completed after bonding/shaping [0011-0016].
Further regarding claim 14 and regarding claims 4-5, 11, and 18, the first exterior glass pane has a thickness of 3 mm and the second interior thinner glass pane is 2 mm [0009]. However, Friederich provides a substantially similar setup to a vertically-slidable laminated side/door window [0013], comprising an exterior thicker toughened glass pane, having a non-covered protruding portion for connection to the lifting system via non-creep or crack forming openings in the exterior , improved over prior art glued systems [0006-0008, 0025-0026] and a thinner glass pane has an exemplary thickness of 0.3 to 0.7 mm [0027], which provides a thickness ratio of 10/1 to 4/1, which is prima facie overlapping with the claimed range.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for additional exemplary embodiments/broader workable ranges of a nearly identical invention. It also would have been obvious to one of ordinary skill in the art at the time of invention to provide holes/openings in the non-covered portion. One of ordinary skill in the art would have been motivated  to provide an improved lower cost manufacturing process having lower reject rates [0003-0004].
Regarding claims 2 and 15, the patterned transparent electrically conductive heatable coating of Straube as made obvious and motivated above comprises a U-shape (turning back on itself) [0012]. 
Regarding claims 9-10 and 17, based on the drawings/figures, while not necessarily to scale, it is clear that the non-covered area comprises area amount greater than 0% and less than 50% of the exterior glass pane, wherein one of ordinary skill in the art would have been motivated to cover as much of the non-hidden portion of the window while still leaving room for the attachment of the holder/lifting system, security alarm system, busbars, etc.
Regarding claim 13, the glass panes have clearly been cut to shape and are host to the holder and a security alarm system.

Claims 7-8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kramling in view of Straube, and optionally Lewis OR Katakura, as applied to claim 1 above, and further in view of Friederich as applied to claim 14 above, even further in view of Legrand (U.S. Pub. No. 2015/0224855 A1) (hereinafter “Legrand”).
Regarding claim 7, the slightly/lightly tempered thinner pane is not taught to be chemically tempered.
Legrand teaches side/door windows are subject to regular mechanical stresses, such as upon opening and shutting [0002, 0006], wherein both the thick and thin panes of the laminated glazing must comprise a certain stress level/strength and thickness for proper curvature and resistance to mechanical forces [0010-0022], wherein for very thin sheets the process of thermal tempering is often not enough to achieve the sought-after stress level, which is achieved via chemical tempering [0019-0021].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a thin glass sheet with chemical tempering. One of ordinary skill would have been motivated to provide a lower weight laminate, proper curvature, and desired stress level [0010-0022].
Regarding claims 8 and 16, Kramling does not teach athermic functional layers on the surface of the thinner sheet facing the intermediate layer.
Legrand teaches side/door windows having anti-intrusion and acoustic attenuation qualities and athermic properties are provided to laminated glass [0003], wherein in effort to not expose them to the tempering/shaping processes of the outer/external thicker glass are provided to the intermediate facing surface of the thinner, interior glass [0028-0030].

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable Legrand (U.S. Pub. No. 2015/0224855 A1) (hereinafter “Legrand”) in view of Straube et al. (DE 102013007381 A1) (hereinafter “Straube”) and optionally Lewis (U.S. Patent No. 3,529,074) (hereinafter “Lewis”) OR Katakura (U.S. Pub. No. 2016/0240935 A1) (hereinafter “Katakura”), as evidenced by Boyce et al. (U.S. Pub. No. 2014/0238967 A1) (hereinafter “Boyce”).
Regarding claims 1-20, Legrand teaches a side/door window glazing unit comprising a thick, tempered curved exterior first glass pane (All Figs. [3]) and a thin chemically tempered curved interior glass pane (All Figs. [10]), which is curved upon being bonded to the thick glass sheet [0018], the glass panes being connected via thermoplastic interlayer (All Figs. [6]), wherein a fastening system comprising at least one hole is formed in a portion of the thick glass not covered by the thin glass (All Figs. [4]) having an area of not more than 20% but at least 0.5% of an area thicker glass sheet [0025-0026], wherein the thick glass has a thickness below 5 mm and the thin glass comprises a thickness of at least 0.2 but not more than 0.8 mm [0016-0017], providing a preferable ratio range of 4/1 to 12/1. The interior glass pane further comprises athermic functional layers and is a carrier for additional elements requiring the glazing to be machined [claims 8 & 13].
Further regarding claims 1-2 and 14-15, Legrand does not teach an electrically heatable zone as claimed, wherein spaced busbars would be located in the noncovered portion.
Straube teaches a patterned transparent electrically heatable coating specifically for a side/door window panel [0002-0009], wherein the spaced apart busbars (+)/(-) are placed in the lower bottom edge of the pane such that they would be hidden [0008-0009], wherein the busbars are arranged such that they are sandwiched between a first and second glass elements or printed on one of the two elements [0020], wherein the patterned transparent electrically conductive heatable coating of Straube as made obvious and motivated above comprises a U-shape (turning back on itself) [0012]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a heatable coating to a side laminated glazing, wherein providing spaced busbars for electrical connection to the patterned heatable transparent conductive coating in the non-covered lower edge portion of the larger, thicker glass pane is one of only a few available obvious choices provided in the prior art.
In the event that the placement in the non-covered portion is not sufficiently taught/motivated:
Lewis teaches providing busbars for electrical connection to a laminated vehicle glazing comprising a transparent heatable conductive coating, such that the busbars are located outside of the glazing and in an embodiment on a surface of one of the panels (Fig. 5).
	OR
Katakura teaches a laminated vehicular window having first and second curved laminated glass panes (All Figs. [3a/3b]), wherein the outer/exterior pane comprises a non-covered/exposed portion, wherein one or more conductive substrates/bodies that provide electrical connection to the heatable system [0034, 0047] are disposed on the exposed portion of the exterior pane (Fig. 6A [30]) [0043-0044], wherein a connecting wire electrically connected to the deicing/defogging system is soldered/bonded to a conductive body , which prevents the wire from falling off due to external forces [0033-0035, 0047-0048, 0051], wherein Boyce evidences that busbars for providing electrical connection to heatable systems of sliding side/door windows are soldered to connecting electrical supply wires [Boyce, 0041].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the busbars on the uncovered portion of the first exterior glass sheet. One of ordinary skill in the art would have been motivated to prevent delamination due to interlayer expansion in the busbar region(s) (col. 2, lines 7-10 & 24-40; col. 3, lines 1-5) OR to provide a easily manufacturable stable electrical connection to an electrical supply wire, able to be completed after bonding/shaping [0011-0016]
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 10th, 2022